      Case 2:20-cv-00992-APG-NJK Document 6 Filed 06/19/20 Page 1 of 2



 1   J
 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
     ASHLEY and JASON SOUZA,                          )
10                                                    )   Case No. 2:20-cv-00992-APG-NJK
                                                      )   ORDER GRANTING
11                               Plaintiff,           )   STIPULATION OF EXTENSION OF
                                                      )
12 v.                                                 )   TIME FOR DEFENDANT EQUIFAX
                                                      )   INFORMATION SERVICES LLC TO
13 SHELLPOINT MORTGAGE SERVICING,                     )   FILE ANSWER
                                                      )
   TRANS UNION, LLC and EQUIFAX                       )
14                                                        FIRST REQUEST
   INFORMATION SERVICES LLC,                          )
15                                                    )
                         Defendant.                   )
16

17            Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
18
     time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
19
     no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED
20
     to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer,
21
     move or otherwise respond to the Complaint in this action is extended from June 25, 2020 through
22

23   and including July 16, 2020. Plaintiff and Equifax are actively engaged in settlement discussions.

24   The
25   ///
26
     ///
27
     ///
28



     64470164v.1
     Case 2:20-cv-00992-APG-NJK Document 6 Filed 06/19/20 Page 2 of 2



 1   ///
 2   additional time to respond to the Complaint will facilitate settlement discussions. This stipulation
 3
     is filed in good faith and not intended to cause delay.
 4
              Respectfully submitted this 18th day of June, 2020.
 5

 6    CLARK HILL, PLLC                                   No Opposition
 7    By: //s// Jeremy J. Thompson                        //s// Steven A. Albert_________
      JEREMY J. THOMPSON, ESQ.                           STEVEN A. ALPERT, ESQ.
 8    Nevada Bar No. 12503                               Nevada Bar No. 8353
      CLARK HILL, PLLC                                   PRICE LAW GROUP, APC
 9    3800 Howard Hughes Pkwy., Suite 500                5940 S. Rainbow Blvd.
10    Las Vegas, NV 89169                                Las Vegas, NV 89118
      Telephone: (702) 862-8300
      Facsimile: (702) 862-8400                          Telephone: (702) 794-1457
11                                                       Facsimile: (866) 401-1457
      Email: jthompson@clarkhill.com
12    Attorneys for Defendant                            Email: alpert@pricelawgroup.com
      Equifax Information Services LLC                   Attorney for Plaintiffs
13

14

15

16   IT IS SO ORDERED:

17
     __________________________
18   United States Magistrate Judge
19
             June 19, 2020
     DATED: __________________
20

21

22

23

24

25

26

27
                                                     -2-
28
     64470164v.1
